



AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
This AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) between Flex
Pharma, Inc. a Delaware corporation (the “Company”), and William McVicar, Ph.D.
(the “Executive”) is effective as of July 6, 2017 (the “Effective Date”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Employment Agreement (as defined below).
W I T N E S S E T H:
Whereas the Company and Executive entered into that certain Executive Employment
Agreement dated April 5, 2017 (the “Employment Agreement”); and
Whereas the Company’s Board of Directors recently appointed Executive the
interim Chief Executive Officer, effective July 3, 2017, and the parties now
wish to amend certain terms of the Employment Agreement as set forth herein.
NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.AMENDMENT TO TITLE AND RESPONSIBLITIES. Section 2 of the Employment Agreement
is hereby amended by adding the following to the end of such Section:
“During the period beginning on July 3, 2017 and ending on such date as the
Board shall determine in its sole discretion, Executive shall also serve as the
Company’s President and Chief Executive Officer. As the Company’s President and
Chief Executive Officer, Executive shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies and such other
duties and responsibilities as the Board shall designate.”
2.AMENDMENT TO BASE SALARY. Section 4 of the Employment Agreement is hereby
amended by adding the following to the end of such Section:
“During such time as Executive serves as the Company’s President and Chief
Executive Officer, Executive’s Base Salary shall also include a $5,000 monthly
stipend (the “Stipend”), payable bi-monthly in accordance with the regular
payroll practices of the Company.”
3.AMENDMENT TO EQUITY. Section 6 of the Employment Agreement is hereby amended
by adding the following to the end of such Section:
“In addition, it will be recommended to the Board that the Company grant
Executive an option to purchase 50,000 shares of the Company's Common Stock
(subject to appropriate adjustment in the event of any stock dividend, stock
split, reverse stock split, combination or similar recapitalization affecting
the Company’s Common Stock) at a price per share equal to the closing price for
one (1) share of the Company’s Common Stock on the date of grant. The stock
option will vest monthly over a four-year period





--------------------------------------------------------------------------------





measured from July 3, 2017, subject to Executive’s continuing employment with
the Company. This option grant shall be subject to the terms and conditions of
the Plan and a Stock Option Agreement. No right to any stock is earned or
accrued until such time that vesting occurs, nor does the grant confer any right
to continue vesting or employment.”
4.AMENDMENT TO DEFINITION OF “GOOD REASON”. Section 10(e) of the Employment
Agreement is hereby amended by adding the following to the end of such Section:
“Notwithstanding anything herein to the contrary, the following shall not be
considered “Good Reason” for Executive to terminate his employment hereunder:
(i) the appointment of a new President and Chief Executive Officer by the Board
(provided Executive remains the Company’s President, Research & Development
following such appointment); and (ii) the reduction of the Stipend from the
Executive’s Base Salary at such time, if ever, as Executive ceases to be the
Company’s President and Chief Executive Officer.”
5.Miscellaneous. Executive acknowledges that his employment with the Company
will continue to remain “at‑will.” This Amendment shall take effect as of the
date hereof. This Amendment shall be binding upon and inure to the benefit of
all of the parties to the Employment Agreement, their successors and assigns,
heirs, devisees, legates and personal representatives. All other terms and
provisions of the Employment Agreement not expressly modified by this Amendment
shall remain in full force and effect. This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original for all
purposes and all of which shall be deemed collectively to be one agreement. This
Amendment shall be governed by and construed in accordance with the Commonwealth
of Massachusetts applicable to contracts made and to be performed therein,
without giving effect to the principles thereof relating to the conflict of
laws.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.
Flex Pharma, Inc.
By: /s/ Stuart Randle     
Name: Stuart Randle
Title: Director


EXECUTIVE
/s/ William McVicar        
William McVicar





